Citation Nr: 0013404	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-49 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
tinnitus.  The notice of disagreement with this determination 
was received by the RO in October 1996.  The substantive 
appeal was received by the RO in November 1996. 

The Board observes that the September 1996 rating decision 
also found that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
notice of disagreement with this determination was received 
by the RO in January 1997.  The statement of the case was 
issued in October 1999.  In a November 1999 statement, the 
veteran withdrew his claim for service connection for PTSD.  
Therefore, the only issue remaining for appellate review is 
the one listed on the front page of this decision.  


REMAND

In addition to the above, the Board notes that service 
connection for tinnitus was denied by the RO in a July 1994 
rating decision.  Under applicable legal criteria, the rating 
decision was final as the record reflects that the veteran 
received notice of the rating decision and his appellate 
rights but failed to file an appeal within one year of 
notification.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999).  The veteran sought to 
reopen his claim for tinnitus in April 1996.  

The Board's review of the record reveals that the RO failed 
to specifically determine whether the veteran had submitted 
evidence to warrant reopening his previously denied claim of 
service connection for tinnitus.  Nor did the RO provide the 
veteran and his representative with the relevant laws and 
regulations pertaining to reopening a claim or submitting new 
and material evidence in a November 1996 statement of the 
case.  Instead, the RO provided the veteran with the laws and 
regulations pertaining to direct service connection and 
considered the case on the merits.

The Board notes that a claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to cases involving the question of whether new 
and material evidence has been submitted to reopen a claim, 
the VA has formerly relied on the test set forth in the 
decision of the United States Court of Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. § 
3.156(a).  Hodge v. West, 155 F. 3d 1356 (Fed Cir 1998).  In 
this regard, we note that 38 C.F.R. § 3.156(a) requires that, 
to reopen a claim, evidence submitted must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim." 38 C.F.R. § 3.156(a).  In Colvin, the 
Court was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits." Colvin was 
therefore specifically overruled by the United States Court 
of Appeals for the Federal Circuit in Hodge.  Therefore, the 
RO when it decides this case should do so under the standard 
in Hodge and 38 C.F.R. § 3.156(a).

In addition it is pointed out that recently the Court, in 
Elkins v. West, 12 Vet. App. 209, 218 (1999), held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the Federal Circuit's holding in Hodge; first 
it must be determined whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Prior to Board review, and in order to fairly consider the 
issue of new and material evidence, the appellant must be 
fully apprised of the applicable law and regulations. 38 
C.F.R. § 19.29 (1999) requires that a statement of the case 
must be complete enough to allow the appellant to present 
written and/or oral argument before the Board, and it must 
contain, in pertinent part, a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, 
if the RO determines that the veteran has been prejudiced by 
a deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(1999), specifying the action to be taken.  Bernard at 394.  
As the requirements of 38 C.F.R. § 19.29 have not been 
satisfied by the RO, a remand is required in order to ensure 
due process to the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should reevaluate whether or not 
new and material evidence to reopen the 
veteran's claim of entitlement to service 
connection for tinnitus has been 
submitted. In making this determination, 
the RO should follow the provisions of 38 
C.F.R. § 3.156(a), not the more 
restrictive requirements set forth by the 
Court in Colvin.  If it is found that new 
and material evidence has been submitted 
the RO should determine if the claim is 
well grounded and if it is the RO should 
consider it on the merits.  If any action 
taken is adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case, which contains all relevant laws 
and regulations, including those 
pertaining to whether the veteran has 
submitted new and material evidence to 
warrant reopening his previously denied 
claim, in accordance with 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.29, 19.31.  They 
should then be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




